                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI


FRED LENARD, JR.                                                                PETITIONER

V.                                           CIVIL ACTION NO.: 4:18CV221-DMB-JMV

PHIL BRYANT and
JIM HOOD                                                                      RESPONDENTS


                              ORDER RESTRICTING ACCESS

       Petitioner has filed a petition for a writ of habeas corpus in which he seeks to challenge

his life sentence for capital murder, kidnapping, and child abuse. In the petition, he includes the

name of the minor victim. To protect the minor’s privacy, the Clerk is DIRECTED to restrict

access to the petition to the parties and the court. Petitioner is ORDERED to refrain from

using the name of the minor victim in future filings.

       SO ORDERED, this 13th day of November, 2018.


                                             s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE
